PER CURIAM:
Rosa Tibau Ponce, a native and citizen of Ecuador and a citizen of Spain, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motion to reopen. We have reviewed the record and the Board’s order and conclude that the Board did not abuse its discretion in denying the motion. See 8 C.F.R. § 1003.2(a), (c) (2013). Accordingly, although we grant Friends of Rule of Law in Ecuador’s motion to file an amicus curiae brief, we deny the petition for review. See In re: Tibau Ponce (B.I.A. Nov. 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.